EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronni Jillions on 8/25/22.

The application has been amended as follows: 
Claim 4. (Canceled) 

Claim 7. The mobile device supporting assembly as claimed in claim 6, wherein said lever includes a plurality of third teeth formed on said axle, and said carrier plate includes a plurality of fourth teeth engaged with said third teeth of said lever for frictionally adjusting said lever relative to said carrier plate. 

Claim 8. The mobile device supporting assembly as claimed in claim 7, wherein said carrier plate includes a barrel having said fourth teeth formed in said barrel. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With reference to claims 1 and 9, the prior art does not disclose a mobile device supporting assembly with a supporting mechanism having a base plate, carrier plate, lever with either an end portion having either a spindle or an axle for pivotal engagement with either the base plate or carrier plate, with a first plurality of teeth formed on the spindle or axle, to engage a second plurality of teeth either in a barrel formed on the base plate, or on the carrier plate as recited in claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632